It is not claimed by appellant that the assistant district attorney made any promise to him. The understanding was that at the time of sentence on the plea of guilty by the codefendants to indictment No. 5035-A, a motion would be made by the assistant district attorney to dismiss indictment No. 5035-B as to them. When the trial on the latter indictment was moved against all *944of the defendants, sentence had not yet been pronounced. There was, therefore, no trickery or fraud of which the appellant may complain. Nolan, P. J., Carswell, Johnston, MaeCrate and Schmidt, JJ., concur.